           CASE 0:21-cv-01632-SRN-DTS Doc. 1 Filed 07/15/21 Page 1 of 6




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA

 UNITED STATES OF AMERICA,
                                                          Case No. _________________
               Plaintiff,

 v.

 $40,000.00 IN U.S. CURRENCY,

               Defendant.

               VERIFIED COMPLAINT FOR FORFEITURE IN REM

      The plaintiff, United States of America, through its attorneys W. Anders Folk,

Acting United States Attorney for the District of Minnesota, and Craig R. Baune, Assistant

United States Attorney, in a civil cause of action for forfeiture, alleges as follows in

accordance with Supplemental Rule G(2) of the Federal Rules of Civil Procedure.

                               NATURE OF THE ACTION

      1.      This is an action to forfeit and condemn to the use and benefit of the United

States of America $40,000.00 in U.S. Currency for violations of 21 U.S.C. § 841 et. seq.

                                THE DEFENDANT IN REM

      2.      The defendant in rem is $40,000.00 in U.S. Currency (“the Defendant

Property”) seized from safe deposit box No. 3748 at U.S. Bank, 4000 West Broadway

Avenue, Robbinsdale, Minnesota on February 2, 2021. The Defendant Property is in the

custody of the United States Marshals Service.
            CASE 0:21-cv-01632-SRN-DTS Doc. 1 Filed 07/15/21 Page 2 of 6




                             JURISDICTION AND VENUE

       3.      Plaintiff brings this action in rem in its own right to forfeit and condemn the

Defendant Property. This Court has jurisdiction over an action commenced by the United

States under 28 U.S.C. § 1345 and over an action for forfeiture under 28 U.S.C. § 1355(a).

       4.      This Court has in rem jurisdiction over the Defendant Property under

28 U.S.C. § 1355(b). Upon the filing of this Complaint, the Plaintiff requests that the Clerk

of Court issue an arrest warrant in rem pursuant to Supplemental Rule G(3)(b)(i), which

the Plaintiff will execute upon the Defendant Property pursuant to 28 U.S.C. § 1355(d) and

Supplemental Rule G(3)(c).

       5.      Venue is proper in the District of Minnesota pursuant to 28 U.S.C.

§ 1355(b)(1) because acts or omissions giving rise to the forfeiture occurred in this District,

and pursuant to 28 U.S.C. § 1395 because the Defendant Property is located in this District.

                                             FACTS

       6.      The Paul Bunyan Drug Task Force has been investigating drug trafficking

operations, including the trafficking of heroin and fentanyl in the Bemidji area and Leech

Lake Indian Reservation area by Demetrius Jermaine Durant (“Meech,” “Big Meech,” or

“Durant”) and Robert Cody Mcrunels (“Mcrunels”).

       7.      Durant has a criminal history that includes multiple felony-level drug-related

convictions, including but not limited to:

            a. a 2005 fifth-degree drug possession or sale conviction in Hennepin County,

               Minnesota;



                                               2
           CASE 0:21-cv-01632-SRN-DTS Doc. 1 Filed 07/15/21 Page 3 of 6




            b. a 2005 second-degree drug possession or sale conviction in Hennepin

               County, Minnesota;

            c. a   2011    controlled    substance    possession     conviction    involving

               methamphetamine and/or ecstasy in Wayne County, Michigan; and

            d. a conviction for 2015 second-degree sale of 3 grams or more of cocaine,

               heroin, or methamphetamine within 90 days in Beltrami County, Minnesota.

      8.       Task Force Officers (“TFOs”) have conducted opioid investigations on both

Durant and Mcrunels over the past 5 years.

      9.       Throughout the course of this investigation, one or more Confidential

Informants (“CIs”) have told law enforcement that “Meech” is sourcing Mcrunels with

heroin, methamphetamine, and fentanyl, which Mcrunels is selling, either directly or

through middlemen.

      10.      TFOs are aware that Durant is often referred to as “Meech” or “Big Meech.”

      11.      During the course of this investigation, a controlled drug buy using a CI was

conducted on November 17, 2020. The CI successfully purchased approximately 1.1 grams

of heroin from an individual Mrcrunels used as a middleman.

      12.      Officers executed a search warrant at a residential unit in Bemidji, Minnesota

on January 27, 2021. The searched unit was used by both Mcrunels and Durant, but Durant

was the only person at the residence when it was searched.

      13.      The search of the residence revealed drug paraphernalia indicative of

distribution, including multiple blenders (frequently used to “mix” or “cut” heroin and/or



                                              3
         CASE 0:21-cv-01632-SRN-DTS Doc. 1 Filed 07/15/21 Page 4 of 6




fentanyl with noncontrolled substances to increase profits of the sale of drugs), digital

scale, and unused distribution bags.

       14.    Law enforcement officers also found, under the kitchen sink, bags containing

rock-like material and powder that was field tested and found to contain a detectable

amount of fentanyl.

       15.    Subsequent laboratory analysis confirmed that the bags contained, among

other things, fentanyl and heroin.

       16.    Durant was still on probation in Hennepin County for a controlled substance

conviction when he was found at the above-described residence when it was searched.

       17.    Durant was transported to Beltrami County Jail.

       18.    While Durant was in custody at Beltrami County Jail, law enforcement

personnel monitored Durant’s phone calls.

       19.    During the phone calls, Durant gave instructions to another individual to

have his son, “Little Meech,” go to the bank to access a safe deposit box that was supposed

to only be accessible to Durant. Durant explained where the other person could find the

key to the safe deposit box.

       20.    The conversations prompted law enforcement officers to obtain a search

warrant, which they executed, on February 2, 2021, at US Bank, 4000 West Broadway

Avenue, Robbinsdale, Minnesota, for safe deposit box #3748, which was rented by Durant.

The Defendant Property was seized from the safe deposit box.

       21.    Drug ION scans were conducted on the currency. The currency tested

positive for the presence of Cocaine, Methamphetamine and THC.

                                            4
           CASE 0:21-cv-01632-SRN-DTS Doc. 1 Filed 07/15/21 Page 5 of 6




                               BASIS FOR FORFEITURE

                                         COUNT 1
                                    21 U.S.C. § 881(a)(6)

         22.   The defendant $40,000.00 in U.S. Currency is subject to forfeiture pursuant

to 21 U.S.C. § 881(a)(6) because it was furnished or intended to be furnished in exchange

for a controlled substance, constitutes proceeds traceable to such an exchange, or was used

or intended to be used to facilitate a violation of the Controlled Substances Act. To the

extent necessary, the provisions of 18 U.S.C. § 984 will be relied upon in support of this

Count.

                                  CLAIM FOR RELIEF

         23.   The plaintiff requests that the Court issue a warrant for the arrest and seizure

of the Defendant in rem, that notice of this action be given to all persons who reasonably

appear to be potential claimants of interests in the Defendant in rem, that the Defendant in

rem be forfeited and condemned to the United States of America, that the plaintiff be

awarded its costs and disbursements in this action, and for such other and further relief as

this Court deems proper and just.

Dated: 7-15-2021                                   W. ANDERS FOLK
                                                   Acting United States Attorney

                                                   s/Craig Baune
                                                   BY: CRAIG R. BAUNE
                                                   Assistant U.S. Attorney
                                                   Attorney ID No. 331727
                                                   600 United States Courthouse
                                                   300 South Fourth Street
                                                   Minneapolis, MN 55412
                                                   Phone: 612-664-5600
                                                   Craig.baune@usdoj.gov

                                               5
           CASE 0:21-cv-01632-SRN-DTS Doc. 1 Filed 07/15/21 Page 6 of 6




                                    VERIFICATION

       I, Justin A. Erickson, verify and declare under penalty of perjury as follows:

       I am a licensed Peace Officer in the State of Minnesota, and have been so employed

since 2002. I am employed by the Bemidji Police Department, and am currently assigned

to the Paul Bunyan Drug Task Force as a Special Agent, and to the Federal Bureau of

Investigation’s Headwaters Task Force as a Task Force Officer. I have read the foregoing

Verified Complaint In Rem and know the contents thereof, and the matters contained in the

Verified Complaint are true to my own knowledge, except that those matters not within my

knowledge are alleged on information and belief, and I believe those matters to be true.

       The sources of my knowledge and information and the grounds of my belief are the

official files and records of the United States, information provided to me by other law

enforcement agencies and officers, and information I have learned by reviewing reports

prepared by other law enforcement agencies and officers, as well as my investigation of

this case, together with others, as a FBI Task Force Officer.

       I hereby verify and declare under penalty of perjury that the foregoing is true and

correct.


Dated: 7-15-2021                                 s/Justin A. Erickson
                                                 Justin A. Erickson
                                                 Task Force Officer, FBI Headwaters
                                                 Task Force




                                             6
